Title: From Thomas Jefferson to James Breckenridge, 12 April 1823
From: Jefferson, Thomas
To: Breckenridge, James


 Dear Sir
Monticello
Apr. 12. 23.
I recieved, the day before yesterday, your favor of the 6th covering 100.D. for the University of Virginia on account of mr Johnson’s subscription, for which I now inclose you the bursar’s reciept. we should certainly have been happy in your assistance at our late meeting, but are much more so at the cause which kept you away, as that is to give us the benefit of your aid in the legislature. I trust it ensures us a remission of the debt of the University at the next session, and the opening the institution a twelve month after. the state of our finances at present is nearly thus.Dour present debts about20,000.arrears of subscription which can be counted on14,000the next years  annuity, after payment of interest6,30020,300.this compleats the cost of the 4. rows of buildings, the lands & all past expences so that we enter on the building of the library with the whole of the last loan which I have no doubt will compleat it, and if with that they give up the interest of the current year, it will give us 8700.D. as a contingent funds to cover all errors. so be it, with your good assistance, and, with the assurances of my friendship & respect, may the well deserved thanks and blessings of posterity attend youTh: Jefferson